Citation Nr: 0002902	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas




THE ISSUES

1.  Entitlement to an initial compensable rating for 
service-connected residuals of lumbar strain.

2.  Entitlement to an initial compensable rating for 
service-connected residuals of injury to cervical spine with 
herniated nucleus pulposus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which granted service connection 
for residuals of lumbar strain and for residuals of injury to 
cervical spine with herniated nucleus pulposus (HNP) and 
assigned initial noncompensable ratings for those 
service-connected disorders.


FINDINGS OF FACT

1.  During the period contemporaneous with the initial rating 
of service-connected residuals of lumbar strain, the 
service-connected disorder was manifested complaints of 
occasional stiffness and pain on forward bending and no 
functional limitation of range of motion of the back due to 
pain.

2.  During the period contemporaneous with the initial rating 
of service-connected residuals of injury to cervical spine 
with HNP, the service-connected disorder was manifested by 
complaints of soreness and stabbing pains at times in the 
neck and over the shoulders; resolved initial neurological 
complaints, such as numbness and paresthesias; and no 
functional limitation of range of motion of the neck due to 
pain.


CONCLUSIONS OF LAW

1.  A compensable rating for service-connected residuals of 
lumbar strain is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 (1999).

2.  A compensable rating for service-connected residuals of 
injury to cervical spine with HNP is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1998 rating decision, the RO awarded service 
connection for residuals of lumbar strain and for residuals 
of injury to cervical spine with HNP and assigned an initial 
noncompensable ratings for those disorders.  The veteran 
appealed the initial assignment of the ratings to the Board.  
Accordingly, the issues on appeal are entitlement to initial 
compensable disability ratings for the two disorders.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, they do not give past medical reports precedence 
over the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126 (emphasis 
in original).  In Fenderson, the Court held that the rule 
articulated in Francisco v. Brown did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  
As noted above, the Court held in Francisco that, although VA 
regulations require review of the entire recorded history of 
a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current medical findings and that, where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Instead, in Fenderson, the Court held that, where a veteran 
appealed the initial rating assigned for a disability, 
"staged" ratings could be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 126.  
Concerning this difference, the Court stated that the 
distinction "may be important . . . in terms of determining 
the evidence that can be used to decide whether an original 
rating on appeal was erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the ......claim as one for an 
'[i]ncreased evaluation ..... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson, 12 Vet. App. at 132. (emphasis in the original).  
The Court indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for a SOC.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because in the October 1998 
SOC the RO identified the issues on appeal not as claims for 
an "increased" disability ratings for the two disorders but 
rather as "Evaluation of" residuals of lumbar strain and 
residuals of injury to cervical spine with HNP.  More 
important, the RO's October 1998 SOC provided the appellant 
with the appropriate applicable regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluations for the service-connected 
conditions.  

With regard to the evidence that should be considered 
concerning an appeal of an initial rating, the Board notes 
that by taking such an appeal, the veteran is disagreeing 
with the RO's assessment of the degree of disability present 
at a time contemporaneous with the claim for service 
connection for the disability and with the rating decision 
which assigned the initial rating.  Therefore, evidence 
contemporaneous with that period of time will have more 
probative weight than evidence dated a long time before or 
after that period of time.

In this case, the claims for service connection for residuals 
of lumbar strain and for residuals of injury to cervical 
spine with HNP was filed in July 1998, shortly after the 
veteran's discharge from service in June 1998, and the 
initial ratings were assigned in the September 1998 rating 
decision.  Therefore, medical evidence contemporaneous to 
that time will be inherently more probative than, for 
example, service medical records showing the degree of 
disability of the low back that was manifested in 1978 or 
1979 because VA compensation is awarded for the current 
degree of disability and not for a degree of disability which 
existed in the past.  This point is particularly relevant in 
this case because the veteran's period of service spanned 
twenty years from 1978 to 1998.  If the evidence dated after 
the period of time contemporaneous to the claim and 
assignment of the initial ratings shows that the disorders 
increased or decreased enough to warrant a higher or lower 
rating under the criteria in the VA Schedule for Rating 
Disabilities, the Court's opinion in Fenderson states that 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 126.

The service-connected residuals of lumbar strain are 
evaluated under criteria in the VA Schedule for Rating 
Disabilities for assessing the degree of impairment resulting 
from lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999).  That criteria provides that a noncompensable 
rating will be assigned for lumbosacral strain with slight 
subjective symptoms only.  A 10 percent rating is provided 
for characteristic pain on motion.  The next higher or 20 
percent rating may be assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  The highest or 40 percent rating may be 
assigned for severe symptoms with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

In this case, the Board notes that service medical records 
reflect that the veteran was treated conservatively for 
complaints of low back pain in July 1978.  The assessment was 
lumbosacral strain and mechanical low back pain.  There were 
no complaints or findings relevant to the low back later in 
service except for initial complaints of pain following a 
motor vehicle accident in December 1997.  No diagnosis or 
treatment was rendered for the low back complaints in 
December 1997.

On an August 1998, VA examination report, the examiner 
recorded the veteran's history of having strained his lower 
back in service in the 1980s.  The examiner noted the 
veteran's subjective complaints of occasional stiffness and 
pain on forward bending.  On physical examination of the 
lumbar spine, the curvature was normal.  Forward flexion was 
to 90 degrees; backward extension was to 35 degrees; lateral 
flexion to 40 degrees; and rotation was 35 degrees 
bilaterally.  The examiner noted that there was no functional 
limitation of motion of the back due to pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1999).

Based on these findings, the Board finds that, during the 
period contemporaneous with the initial rating of 
service-connected residuals of lumbar strain, the 
service-connected disorder was manifested complaints of 
occasional stiffness and pain on forward bending and no 
functional limitation of range of motion of the back due to 
pain.  Because the service-connected residuals of lumbar 
strain is manifested by slight subjective symptoms only with 
no functional loss of motion due to pain, the Board concludes 
that an initial noncompensable rating was appropriately 
assigned in this case for service-connected residuals of 
lumbar strain and that the degree of impairment does not more 
nearly approximate the criteria for the 10 percent rating of 
characteristic pain on motion.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5295 (1999).  Accordingly, the claim for a 
compensable initial rating must be denied.  In so concluding, 
the Board notes that there is no evidence in this case of an 
increase or decrease in severity of the condition that would 
warrant the assignment of a "staged" rating in this case.

The service-connected residuals of injury to cervical spine 
with HNP is rated under the criteria for evaluating the 
degree of impairment resulting from intervertebral disc 
syndrome.  Those criteria provide as follows: 

5293	Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible
with sciatic neuropathy with characteristic pain and
demonstrable muscle spasm, absent ankle jerk,
or other neurological findings appropriate
to site of diseased disc, little intermittent relief. . . . . 
. . . . . . . . . . . . . . . . 60 

Severe; recurring attacks, with intermittent relief. . . . . 
. . . . . . . . . . . . . . 40 

Moderate; recurring attacks. . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . 20 

Mild. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . 10 

Postoperative, cured. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . 0

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36-
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified 
at 38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of 
relief for "how long" measured over "how long" a period of 
time in order to constitute a 60 percent rating, a 40 percent 
rating, a 20 percent rating, etc., is not specified in the 
rating schedule.  Nevertheless, such determinations must be 
made or no ratings would ever be assigned.  Therefore, making 
such determinations about factors not precisely defined in 
the rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which constitutes legal error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994), citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).  To the contrary, 
making such determinations is to consider factors 
"inherent" in the rating criteria which are not quantified 
and require judgment to be exercised on the part of the 
adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 
at Note 2.  

Dorland's Illustrated Medical Dictionary 
1493, 1132 (28th ed. 1994), defines 
"sciatic" as "pertaining to or located 
near the sciatic nerve or vein," and 
"neuropathy" as a "functional 
disturbance or pathological change in the 
peripheral nervous system."  The 
clinical features of sciatic neuropathy 
include lower leg and hamstring weakness, 
flail foot, loss of ability to flex and 
extend the foot at the ankle, loss of 
flexion and extension of the toes, and 
loss of inversion and eversion of the 
foot.  John Gilroy, M.D., Basic Neurology 
370 (2d ed. 1990); Arthur K. Asbury, 
Diseases of the Peripheral Nervous 
System, in 2 Harrison's Principles of 
Internal Medicine 2377 (Kurt J. 
Isselbacher, M.D. et al. eds., 13th ed. 
1994).  As a result, a patient may have 
difficulty walking on his or her heels 
and the patient's feet may slap when 
walking.  Arthur K. Asbury, Diseases of 
the Peripheral Nervous System at 2376.  
In addition, sciatica, which refers to 
pain radiating along the course of the 
sciatic nerve, most often down the 
buttock and posterior aspect of the leg 
to below the knee, may result in motor 
deficits.  See The Merck Manual 1363, 
1515-16 (16th ed. 1992).   

VAOPGCPREC 36-97 at para. 2.

In this case, service medical records show that the veteran 
complained of neck pain in August 1996.  He denied any trauma 
and reported that the pain had begun three days earlier in 
the afternoon.  The pain radiated down to the mid-back at 
times.  There was no arm pain.  There was increased pain with 
cough and sneezing.  Objectively, the veteran was in no acute 
distress.  There was full extension, lateral flexion and 
rotation of the neck.  The assessment was cervical strain.  
The veteran was treated with medication, moist heat, and a 
soft collar.  He was to return in one week if not better.

There were no further complaints regarding the neck until 
December 1997 when the veteran was in a motor vehicle 
accident.  An MRI (magnetic resonance imaging) reflected an 
HNP at C 5-6.  The veteran was treated conservatively 
thereafter, and, when seen in an Orthopedic Clinic in 
February 1998, it was noted that C5-6 HNP was currently 
asymptomatic.  There was no tenderness of the neck and there 
was full range of motion.  Initial radicular symptoms such as 
numbness, paresthesias, weakness, were noted to have all 
resolved.  The veteran was seen again in March 1998 for 
follow-up and was still asymptomatic.  The plan was to 
continue conservative management unless symptoms returned 
and, if so, it was noted that the veteran may then need 
anterior cervical diskectomy fusion (ACDF).

On an August 1998 VA examination, the examiner recorded the 
history of the motor vehicle accident in service and 
subsequent diagnosis, as shown by MRI, of HNP.  The examiner 
noted the veteran's complaints of soreness and stabbing pains 
at times in the neck and over the shoulders.  The examiner 
noted that the veteran was not on any medication for any 
joint or musculoskeletal discomfort.  It was also noted that 
surgery was considered in service but that the veteran did 
not feel that his symptoms were serious enough to warrant 
surgery this time.

On physical examination of the cervical spine, the curvature 
was normal.  Forward flexion was to 60 degrees; backward 
extension was to 75 degrees; lateral flexion to 40 degrees; 
and rotation was 55 degrees bilaterally.  The examiner noted 
that there was no functional limitation of range of motion of 
the neck due to pain.  See DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  There were no 
neurological complaints or findings relevant to the C5-6 HNP.  
The diagnosis was residuals of injury to cervical spine with 
HNP proven by MRI scan.

Based on these findings, the Board finds that, during the 
period contemporaneous with the initial rating of 
service-connected residuals of injury to cervical spine with 
HNP, the service-connected disorder was manifested by 
complaints of soreness and stabbing pains at times in the 
neck and over the shoulders, resolved initial neurological 
complaints, such as numbness and paresthesias, and no 
functional limitation of range of motion of the neck due to 
pain.  Because the service-connected residuals of injury to 
cervical spine with HNP is manifested by subjective 
complaints of soreness and pain only with no neurological 
symptoms or functional loss of range of motion due to pain, 
the Board concludes that an initial noncompensable rating was 
appropriately assigned in this case for service-connected 
residuals of injury to cervical spine with HNP because the 
resolved neurological symptoms are comparable to a 
postoperative cure of such symptoms than to mild recurrent 
attacks of such symptoms.  For these reasons, the Board 
concludes that the degree of impairment does not more nearly 
approximate the criteria for the 10 percent rating of mild 
recurrent attacks of characteristic neurological symptoms.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (1999).

Moreover, because there is no functional loss of range of 
motion due to pain, the Board concludes that a compensable 
rating for slight limitation of motion is also not warranted 
in this case.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5290 
(1999).  Accordingly, the claim for a compensable initial 
rating must be denied.  In so concluding, the Board notes 
that there is no evidence in this case of an increase or 
decrease in severity of the condition that would warrant the 
assignment of a "staged" rating in this case.


ORDER

Initial compensable ratings for service-connected residuals 
of lumbar strain and for service-connected residuals of 
injury to cervical spine with HNP are denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

